Title: From Alexander Hamilton to Samuel A. Otis, 8 June 1792
From: Hamilton, Alexander
To: Otis, Samuel A.



Treasury Department June 8th: 1792
Sir,

I am to acknowledge the receipt of your favor of this date.
Although it would afford me much pleasure to Contribute to your accomodation, yet in the present case I cannot consider myself at liberty to comply with your requisition, inasmuch as it is repugnant to the established usage of the Treasury. I am with Consideration   Sir   Your Most Obedient Servant
A Hamilton
Samuel A. Otis Esquire
